DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s interpretation of the scope defined by the limitation “different electrode layers”.  Based on the Applicant’s remarks, it appears that the Applicants are interpreting the recitation of “different electrode layers” as limiting the scope of the claim to structural arrangements wherein adjacent “driving electrodes” are positioned in their own discrete horizontal plane, relative to each other.  This is not commensurate with the Applicant’s own disclosure (see: Fig. 2, elements 61, 62; and Fig. 6, elements 61A, 62A) which explicitly discloses the adjacent “driving electrodes” are positioned relative to one another at various shared horizontal planes (see: plurality of horizontal planes which intersect both electrodes).  The prior art further anticipates the scope encompassed by the recitation of the adjacent “driving electrodes” are arranged in “different electrode layers” since they are discrete electrodes, and therefore comprise discrete layers positioned in discrete locations. (see: rejections below).  The Applicants are advised amending the limitation to define the positional relationship between adjacent “driving electrodes” with respect to their differing upper-most surfaces (e.g. adjacent driving electrodes have surfaces on discrete upper-most horizontal planes), would move the claims to be more commensurate with the Applicant’s interpretation.
The Examiner respectfully disagrees with the Applicant’s assertion that the cited prior art fails to teach or suggest “orthographic projections of the driving electrodes of the two adjacent pixels on the base substrate have an overlapping area or are connected at an adjacent edge”.  Both Sterling and Kosaka teach the analogous drive electrodes are all selectively coupled to each other and arranged in the same multiplexed arrangement which would be fully encompassed within the scope defined by the limitation “connected at an adjacent edge”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6 and 10-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sterling (US 2003/0164295 A1).
Regarding claim 1, Sterling discloses a microfluidic device, comprising a first substrate (Fig. 3, Fig. 6), the first substrate comprising:
a base substrate (Fig. 3, Fig. 6, see: first substrate 102); and
a pixel array on the base substrate, comprising a plurality of pixels, each of the plurality of pixels comprising a driving electrode (Fig. 3, Fig. 6, see: plurality of pairs of drive electrodes 26 coupled to a respective transistor 114),
wherein the first substrate comprises a plurality of electrode layers, and driving electrodes of two adjacent pixels are in different electrode layers (Fig. 3, see: the right side of the left drive electrode 26 is positioned on a layer directly on top of gate insulator layer 112, while the adjacent left side of the right drive electrode 26 is positioned on a layer directly on top of the source/drain of transistor 114);
orthographic projections of the driving electrodes of the two adjacent pixels on the base substrate have an overlapping area or are connected at an adjacent edge (Fig. 1, see: each electrode is coupled together via shared row driver 28 and column driver 30).
Regarding claim 2, Sterling further discloses the plurality of pixels of the pixel array are arranged in a plurality of rows and a plurality of columns (Fig. 1), driving electrodes of two adjacent pixels in each row are in different layers, and driving electrodes of two adjacent pixels in each column are in different layers  (Fig. 3, see: the right side of the left drive electrode 26 is positioned on a layer directly on top of gate insulator layer 112, while the adjacent left side of the right drive electrode 26 is positioned on a layer directly on top of the source/drain of transistor 114).
Regarding claim 4, Sterling further discloses four pixels forming a 2*2 matrix, driving electrodes of two pixels on a diagonal line are in a same electrode layer (Fig. 3, see: each of the drive electrodes 26 are positioned on a plurality of layers, including a layer directly on top of gate insulator layer 112, and on a layer directly on top of the source/drain of transistor 114).
Regarding claim 5, Sterling further discloses the driving electrodes of the two pixels on the diagonal line have a pitch (Fig. 3, see: each of the drive electrodes 26 have an angled portion which extends up and over a respective source/drain of transistor 114).
Regarding claim 6, Sterling further discloses the driving electrode of each of the plurality of pixels has a notch (Fig. 3, see: each drive electrode 26 comprises a notch into which the which the source/drain of a respective transistor 114 extends), and orthographic projections of notches of the driving electrodes of the two adjacent pixels on the base substrate at least partially coincide (Fig. 6, see: each of the drive electrodes 26 have similar structures).
Regarding claim 10, Sterling further discloses the first substrate further comprises a passivation layer (Fig. 3, see: gate insulator layer 112), and the plurality of electrode layers comprise a first electrode layer (Fig. 3, see: layer directly on top of gate insulator layer 112) and a second electrode layer (Fig. 3, see: layer directly on top of the source/drain of transistor 114), the driving electrodes of the two adjacent pixels are respectively in the first electrode layer and the second electrode layer (Fig. 3, see: the right side of the left drive electrode 26 is positioned on a layer directly on top of gate insulator layer 112, while the adjacent left side of the right drive electrode 26 is positioned on a layer directly on top of the source/drain of transistor 114), the first electrode layer, the second electrode layer and the passivation layer are laminated on the base substrate, and the passivation layer is between the first electrode layer and the second electrode layer (Fig. 3, see: gate insulator layer 112 is disposed across the entire first substrate 102, including the area between the left and right drive electrodes 26).
Regarding claim 11, Sterling further discloses each of the plurality of pixels further comprises a switching circuit (Fig. 1, see: row and column driving circuits; Fig. 3, Fig. 6, see: each pixel comprises a TFT transistor 114), and the switching circuit and the driving electrode of each of the plurality of pixels are electrically connected, correspondingly (Fig. 6, see: each pixel comprises a drive electrode 26 coupled to a respective TFT transistor 114).
Regarding claim 12, Sterling further discloses each of the plurality of pixels further comprises a connection portion, and the switching circuit and the driving electrode of each of the plurality of pixels are electrically connected through the connection portion, correspondingly (Fig. 8A-E, see: interface between drain 126b and drive electrode 26).
Regarding claim 13, Sterling further discloses the switching circuit of each of the plurality of pixels comprises a thin film transistor (Fig. 8A-E, see: TFT transistor 114), a first electrode of each thin film transistor is electrically connected to a corresponding connection portion, and the corresponding connection portion is electrically connected to a corresponding driving electrode (Fig. 8A-E, see: interface between drain 126b and drive electrode 26).
Regarding claim 14, Sterling further discloses a second substrate, wherein the second substrate faces the first substrate (Fig. 3, Fig. 6, see: second substrate 104).
Regarding claim 15, Sterling further discloses a common electrode, wherein the common electrode is on the second substrate (Fig. 3, Fig. 6, see: ground electrode 32).
Regarding claim 16, Sterling discloses a method of using a microfluidic device, the microfluidic device comprising a first substrate (Fig. 3, Fig. 6, see: first substrate 102), the first substrate comprising a base substrate and a pixel array, the pixel array comprising a plurality of pixels and being on the base substrate, each of the plurality of pixels comprising a driving electrode (Fig. 3, Fig. 6, see: plurality of pairs of drive electrodes 26 coupled to a respective transistor 114), the first substrate further comprising a plurality of electrode layers, and driving electrodes of two adjacent pixels being in different electrode layers (Fig. 3, see: the right side of the left drive electrode 26 is positioned on a layer directly on top of gate insulator layer 112, while the adjacent left side of the right drive electrode 26 is positioned on a layer directly on top of the source/drain of transistor 114), orthographic projections of the driving electrodes of the two adjacent pixels on the base substrate have an overlapping area or are connected at an adjacent edge (Fig. 1, see: each electrode is coupled together via shared row driver 28 and column driver 30),
wherein the method comprises: applying voltages to the driving electrodes of the two adjacent pixels (Fig. 11).
Regarding claim 17, Sterling further discloses each of the plurality of pixels further comprises a switching circuit (Fig. 1, see: row and column driving circuits; Fig. 3, Fig. 6, see: each pixel comprises a TFT transistor 114), and applying the voltages to the driving electrodes of the two adjacent pixels comprises: controlling switching circuits of the two adjacent pixels to be turned on, to apply the voltages to the driving electrodes of the two adjacent pixels ([0067], see: the computing system provides drive signals to the transistors by way of the row and column drivers).
Regarding claim 18, Sterling further discloses the voltages applied to the driving electrodes of the two adjacent pixels are different from each other (Fig. 12).
Regarding claim 19, Sterling discloses a micro total analysis system, comprising a microfluidic device, wherein the microfluidic device comprises a first substrate, and the first substrate comprises a base substrate and a pixel array (Fig. 3, Fig. 6, see: first substrate 102);
the pixel array comprises a plurality of pixels and is on the base substrate, and each of the plurality of pixels comprises a driving electrode (Fig. 3, Fig. 6, see: plurality of pairs of drive electrodes 26 coupled to a respective transistor 114); and
the first substrate further comprises a plurality of electrode layers, and driving electrodes of two adjacent pixels are in different layers (Fig. 3, see: the right side of the left drive electrode 26 is positioned on a layer directly on top of gate insulator layer 112, while the adjacent left side of the right drive electrode 26 is positioned on a layer directly on top of the source/drain of transistor 114);
orthographic projections of the driving electrodes of the two adjacent pixels on the base substrate have an overlapping area or are connected at an adjacent edge (Fig. 1, see: each electrode is coupled together via shared row driver 28 and column driver 30).

Claim(s) 1-2, 4-6 and 10-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosaka et al. (US 2018/0085756 A1).
Regarding claim 1, Kosaka discloses a microfluidic device, comprising a first substrate (Fig. 1, see: array substrate 10), the first substrate comprising:
a base substrate (Fig. 1, see: insulating substrate 11); and
a pixel array on the base substrate, comprising a plurality of pixels, each of the plurality of pixels comprising a driving electrode (Fig. 1, see: plurality of pairs of electrodes 14 coupled to a respective TFT 20),
wherein the first substrate further comprises a plurality of electrode layers, and driving electrodes of two adjacent pixels are in different electrode layers (Fig. 1, see: each of the electrodes 14 are positioned on a plurality of layers, including a layer directly on top of resin layer 13, and on a layer directly on top of drain electrode 25);
orthographic projections of the driving electrodes of the two adjacent pixels on the base substrate have an overlapping area or are connected at an adjacent edge (Fig. 1, see: right edge of electrode 14b and left edge of electrode 14a couple to each other with the resin layer 16; Fig. 2, see: each electrode is coupled together via shared row drive circuit 34 and column drive circuit 35).
Regarding claim 2, Kosaka further discloses the plurality of pixels of the pixel array are arranged in a plurality of rows and a plurality of columns (Fig. 2), driving electrodes of two adjacent pixels in each row are in different layers, and driving electrodes of two adjacent pixels in each column are in different layers (Fig. 1, see: each of the electrodes 14 are positioned on a plurality of layers, including a layer directly on top of resin layer 13, and on a layer directly on top of drain electrode 25).
Regarding claim 4, Kosaka further discloses four pixels forming a 2*2 matrix, driving electrodes of two pixels on a diagonal line are in a same electrode layer (Fig. 1, see: each of the electrodes 14 are positioned on a plurality of layers, including a layer directly on top of resin layer 13, and on a layer directly on top of drain electrode 25).
Regarding claim 5, Kosaka further discloses the driving electrodes of the two pixels on the diagonal line have a pitch (Fig. 1, see: right edge of electrode 14b and left edge of electrode 14a which comprise an angled edge).
Regarding claim 6, Kosaka further discloses the driving electrode of each of the plurality of pixels has a notch (Fig. 1, see: each of electrodes 14a, 14b, comprise a notch which extends into the contact hole 19 over a respective TFT), and orthographic projections of notches of the driving electrodes of the two adjacent pixels on the base substrate at least partially coincide (Fig. 1, see: portions of electrodes 14a, 14b, which extend out from their respective contact hole 19).
Regarding claim 10, Kosaka further discloses the first substrate further comprises a passivation layer (Fig. 1, see: resin layers 13, 16), and the plurality of electrode layers comprise a first electrode layer (Fig. 1, see: layer directly on top of resin layer 13) and a second electrode layer (Fig. 1, see: layer directly on top of drain electrode 25), the driving electrodes of the two adjacent pixels are respectively in the first electrode layer and the second electrode layer (Fig. 1, see: each of the electrodes 14 are positioned on a both the layer directly on top of resin layer 13, and on the layer directly on top of drain electrode 25), the first electrode layer, the second electrode layer and the passivation layer are laminated on the base substrate, and the passivation layer is between the first electrode layer and the second electrode layer (Fig. 1, see: resin layer 16 disposed in between the electrodes 14, and resin layer 13 which is disposed between the layer directly on top of resin layer 13, and on the layer directly on top of drain electrode 25).
Regarding claim 11, Kosaka further discloses each of the plurality of pixels further comprises a switching circuit (Fig. 2, see: row drive circuit 34 and column drive circuit 35; Fig. 1, see: each pixel comprises a TFT 20), and the switching circuit and the driving electrode of each of the plurality of pixels are electrically connected, correspondingly (Fig. 1, see: each pixel comprises an electrode 14 coupled to a respective TFT 20).
Regarding claim 12, Kosaka further discloses each of the plurality of pixels further comprises a connection portion, and the switching circuit and the driving electrode of each of the plurality of pixels are electrically connected through the connection portion, correspondingly  (Fig. 1, see: interface between drain electrode 25 and electrode 14).
Regarding claim 13, Kosaka further discloses the switching circuit of each of the plurality of pixels comprises a thin film transistor (Fig. 1, see: TFT 20), a first electrode of each thin film transistor is electrically connected to a corresponding connection portion, and the corresponding connection portion is electrically connected to a corresponding driving electrode (Fig. 1, see: interface between drain electrode 25 and electrode 14).
Regarding claim 14, Kosaka further discloses a second substrate, wherein the second substrate faces the first substrate (Fig. 1, see: counter substrate 40).
Regarding claim 15, Kosaka further discloses a common electrode, wherein the common electrode is on the second substrate (Fig. 1, see: electrode 42).
Regarding claim 16, Kosaka discloses a method of using a microfluidic device, the microfluidic device comprising a first substrate (Fig. 1, see: array substrate 10), the first substrate comprising a base substrate and a pixel array  (Fig. 1, see: insulating substrate 11, thin film electronic circuit layer 12), the pixel array comprising a plurality of pixels and being on the base substrate, each of the plurality of pixels comprising a driving electrode (Fig. 1, see: plurality of pairs of electrodes 14 coupled to a respective TFT 20), the first substrate further comprising a plurality of electrode layers, and driving electrodes of two adjacent pixels being in different layers (Fig. 1, see: each of the electrodes 14 are positioned on a plurality of layers, including a layer directly on top of resin layer 13, and on a layer directly on top of drain electrode 25), orthographic projections of the driving electrodes of the two adjacent pixels on the base substrate have an overlapping area or are connected at an adjacent edge (Fig. 1, see: right edge of electrode 14b and left edge of electrode 14a couple to each other with the resin layer 16; Fig. 2, see: each electrode is coupled together via shared row drive circuit 34 and column drive circuit 35),
wherein the method comprises: applying voltages to the driving electrodes of the two adjacent pixels ([0018], see: applying an electrowetting drive voltage to each of the electrodes).
Regarding claim 17, Kosaka further discloses each of the plurality of pixels further comprises a switching circuit (Fig. 2, see: row drive circuit 34 and column drive circuit 35; Fig. 1, see: each pixel comprises a TFT 20), and applying the voltages to the driving electrodes of the two adjacent pixels comprises: controlling switching circuits of the two adjacent pixels to be turned on, to apply the voltages to the driving electrodes of the two adjacent pixels ([0070], see: the row drive circuit 34 and the column drive circuit 35 supply control signals to the array element circuits 33).
Regarding claim 18, Kosaka further discloses the voltages applied to the driving electrodes of the two adjacent pixels are different from each other ([0019], see: electrowetting drive voltages that differ from each other are applied to respective adjacent electrodes).
Regarding claim 19, Kosaka discloses a micro total analysis system, comprising a microfluidic device, wherein the microfluidic device comprises a first substrate (Fig. 1, see: array substrate 10), and the first substrate comprises a base substrate and a pixel array (Fig. 1, see: insulating substrate 11, thin film electronic circuit layer 12);
the pixel array comprises a plurality of pixels and is on the base substrate, and each of the plurality of pixels comprises a driving electrode (Fig. 1, see: plurality of pairs of electrodes 14 coupled to a respective TFT 20); and
the first substrate further comprises a plurality of electrode layers, and driving electrodes of two adjacent pixels are in different layers (Fig. 1, see: each of the electrodes 14 are positioned on a plurality of layers, including a layer directly on top of resin layer 13, and on a layer directly on top of drain electrode 25),
orthographic projections of the driving electrodes of the two adjacent pixels on the base substrate have an overlapping area or are connected at an adjacent edge (Fig. 1, see: right edge of electrode 14b and left edge of electrode 14a couple to each other with the resin layer 16; Fig. 2, see: each electrode is coupled together via shared row drive circuit 34 and column drive circuit 35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterling (US 2003/0164295 A1).
Regarding claim 7, Sterling does not explicitly disclose sizes of the notches of the driving electrodes of the two adjacent pixels are not equal.
Sterling further discloses a plurality of electrode shape configurations, each comprising its own respective notch shape and size (Fig. 4-5).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide a plurality of pixel configurations in the device disclosed by Sterling since selecting one of known designs for an opening would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Additionally, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 8, Sterling does not explicitly disclose the four pixels forming the 2*2 matrix, the notch of the driving electrode of each pixel is at a corner of the driving electrode near a center of the 2*2 matrix.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the pixels in the device disclosed by Sterling, into the instantly claimed 2*2 matrix configuration since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Regarding claim 9, while Sterling does not explicitly disclose notches of the driving electrodes of the two pixels on the diagonal line are oppositely arranged, the previously presented modification of Sterling (see: rejection of claim 8) would have resulted in a device having the instantly claimed structural configuration.

Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (US 2018/0085756 A1).
Regarding claim 7, Kosaka does not explicitly disclose sizes of the notches of the driving electrodes of the two adjacent pixels are not equal.
Kosaka further discloses a plurality of electrode shape configurations, each comprising its own respective notch shape and size (Fig. 4-7).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide a plurality of pixel configurations in the device disclosed by Kosaka since selecting one of known designs for an opening would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Additionally, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 8, Kosaka does not explicitly disclose the four pixels forming the 2*2 matrix, the notch of the driving electrode of each pixel is at a corner of the driving electrode near a center of the 2*2 matrix.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the pixels in the device disclosed by Kosaka, into the instantly claimed 2*2 matrix configuration since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Regarding claim 9, while Kosaka does not explicitly disclose notches of the driving electrodes of the two pixels on the diagonal line are oppositely arranged, the previously presented modification of Kosaka (see: rejection of claim 8) would have resulted in a device having the instantly claimed structural configuration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797